       3:17-cv-03279-SEM-TSH # 118                Page 1 of 9                                           E-FILED
                                                      Tuesday, 12 February, 2019 08:16:16 PM
                       IN THE UNITED STATES DISTRICT COURT Clerk, U.S. District Court, ILCD
                       FOR THE CENTRAL DISTRICT OF ILLINOIS
                               SPRINGFIELD DIVISION

JACQUELINE FARRIS,                            )
                                              )
       Plaintiff,                             )
                                              )
       -vs-                                   )                 No. 17-3279-SEM-TSH
                                              )
ERIC KOHLRUS, et al.,                         )
                                              )
       Defendants.                            )

   PARTIAL OBJECTION TO MAGISTRATE JUDGE’S JANUARY 29, 2019 ORDER

       Defendants, Alex Adams, Addison Ahart, Norine Ashley, James Barry, Jennifer Billington,

Christine Brannon, Clara M. Charron, James Davis, Mark Delia, Mike Funk, Jeffrey Gabor,

Illinois Department Of Corrections, Lisa Johnson, Travis Jones, Patrick Keane, Dillion Kearney,

William T. Lemon, Angela Locke, Matthew Mitchey, Alan Pasley, Jose Rivera, William Roberts,

Zachary Sapp, Trina Snyder, Sean Whelton, Jasmin Woolfolk, and Felipe Zavala, through their

attorney, Kwame Raoul, Attorney General for the State of Illinois, pursuant to Federal Rule of

Civil Procedure 72 and Local Rule 72.2(A), respectfully object to portions of Magistrate Judge

Schanzle-Haskins’s January 29, 2019 Order (doc. 117) and submit the following memorandum of

law in support of their objection:

                                        INTRODUCTION

       On January 29, 2019, Magistrate Judge Schanzle-Haskins entered an order granting in part

and denying in part motions to compel filed by Plaintiff concerning Defendants’ responses to

Plaintiff’s discovery requests. (Doc. 117.) Defendants object to this order in part. Magistrate Judge

Schanzle-Haskins erred by allowing Plaintiff attorney’s fees and costs for filing her motions to

compel, erred by not limiting the definition of Complaints in Interrogatory 3 and Request 22

directed to Defendants, and erred by ordering production of protected information of offenders
                                             Page 1 of 9
       3:17-cv-03279-SEM-TSH # 118              Page 2 of 9


who claimed to have been sexually assaulted. For the reasons that follow, the Court should sustain

Defendants’ objections and modify Magistrate Judge Schanzle-Haskins’s January 29, 2019 Order.

                                    STANDARD OF REVIEW

       When a party makes a timely objection to a magistrate judge’s decision on a non-

dispositive matter, the district judge must consider the objection and modify or set aside any part

of the order that is clearly erroneous or is contrary to law. Fed. R. Civ. P. 72(a).

                              OBJECTIONS AND ARGUMENTS

   1. Award of Attorney’s Fees and Costs

       Magistrate Judge Schanzle-Haskins erred in allowing Plaintiff attorney’s fees and costs in

bringing her motions to compel because the Federal Rules of Civil Procedure do not provide for

attorney’s fees when a motion to compel is granted in part and denied in part. Under Rules

37(a)(5)(A) and (B), it is clear that if a motion to compel is granted or if a motion to compel is

denied, in full, the court may award reasonable expenses, “including attorney’s fees.” Rule

37(a)(5)(C) concerns motions to compel that are granted in part and denied in part—the situation

here—and does not explicitly allow for attorney’s fees. Since subsection C—unlike subsections A

and B—does not explicitly allow for attorney’s fees, it follows that the intent of this subsection

was to allow for an apportionment of reasonable expenses and not attorney’s fees. The United

States District Court for the District of Maryland has come to the same conclusion:

       Although Defendant is the prevailing party and Rule 37(a)(5)(C) gives the Court
       discretion to award expenses, the Court cannot award any monetary amount in this
       situation. Rule 37(a)(5)(C) states that a court “may, after giving an opportunity to
       be heard, apportion the reasonable expenses for the motion” (emphasis added). The
       Rule permits awarding “expenses,” not “attorney's fees” as it does explicitly in
       subsections (A) and (B).

       In practice, there is a difference between expenses and attorneys' fees. “Attorneys'
       fees” pertains to fees paid to attorneys for their time and services. “Expenses” are
       the additional costs such as filing, copying, travel, etc. Courts use these terms to
       indicate different monetary expenditures. This difference between expenses and
                                              Page 2 of 9
       3:17-cv-03279-SEM-TSH # 118              Page 3 of 9


       attorneys' fees is also highlighted in the Rule itself. Subsections (A) and (B)
       specifically include “attorneys' fees” and subsection (C) does not. Inclusio
       unius (interpretation by negative implication) and plain-meaning interpretation of
       language are customary judicial tools for statutory interpretation. See, e.g. Dean v.
       United States, 129 S.Ct. 1849, 1853–54 (2009); Bates v. United States, 522 U.S.
       23, 29–31 (1997); Keene Corp. v. United States, 508 U.S. 200, 208 (1993) (Courts
       have a “duty to refrain from reading a phrase into the statute when Congress has
       left it out. ‘Where Congress includes particular language in one section of a statute
       but omits it in another ... it is generally presumed that Congress acts intentionally
       and purposely in the disparate inclusion or exclusion.’ ”) (internal citations
       omitted); Clarke v. Harleysville Mut. Casualty Co., 123 F.2d 499, 502 (4th
       Cir.1941) (“It is the duty of the court to construe the statute as written and not
       indulge in interesting speculations as to what the statute might have been but was
       not.”). Cf. Gross v. FBL Fin. Serv., Inc ., 129 S.Ct. 2343, 2349–50 (2009). Because
       the term “attorney's fees” is explicit in subsections (A) and (B) but not in (C), the
       Court must presume that attorneys' fees are not permissible “expenses” under
       subsection (C). The plain reading of the statute mandates this result.

EEOC v. Bardon, Inc., 2010 WL 989051, at *3 (D. Md. Mar. 12, 2010). As discussed below,

Defendants contend Plaintiff should not be awarded any expenses for bringing her motion, but the

Court should also find that Rule 37(a)(5)(C) does not provide for an award of attorney’s fees.

       Even if the Court finds attorney’s fees are available under Rule 37(a)(5)(C), the Court

should modify Magistrate Judge Schanzle-Haskins’s Order allowing attorney’s fees and costs

because Defendants substantially prevailed against Plaintiff’s motions to compel. “In determining

a reasonable apportionment of fees, the court will look to the relative degree of success of the party

seeking fees.” Estate of Wright v. Forgey, No. 2:13-CV-333-WCL-JEM, 2016 WL 2956699, at *2

(N.D. Ind. May 23, 2016). In her Motions, Plaintiff consistently sought a finding that Defendants

waived their objections to her discovery requests. (Docs. 102 & 108.) Defendants acknowledge

that it took a substantial amount of time to respond to discovery requests—directed to twenty-six

individual defendants and the Illinois Department of Corrections. However, Defendants

consistently requested extensions of time in responding to Plaintiff’s discovery requests. Further,

Magistrate Judge Schanzle-Haskins sustained most of Defendants’ objections to the disputed

discovery requests identified by the Court either in full or in part. Since Defendants substantially
                                              Page 3 of 9
       3:17-cv-03279-SEM-TSH # 118              Page 4 of 9


prevailed in asserting proper objections to Plaintiff’s discovery requests, the Court should sustain

Defendants’ objection to Magistrate Judge Schanzle-Haskins’s Order and modify the Order to

remove the allowance of attorney’s fees and costs.

   2. The Impossibility of Plaintiff’s Interrogatory 3.

       Magistrate Judge Schanzle-Haskins’s Order is also erroneous because it imposes an undue

burden on Defendants to respond to Plaintiff’s Interrogatory 3. Interrogatory 3 to Defendants

Brannon and IDOC states:

       Please state whether there have ever been any Complaints made against any
       Individual Defendant, including, but not limited to, any and all Complaints made
       by an inmate in the custody of the IDOC. For all Complaints responsive to this
       Interrogatory, please provide the Complaint number or other identifying
       information, and describe your understanding of the disposition of each Complaint.

       (Doc. 117, 12.) Defendants Ashley, Charron, Delia, Funk, Gabor, Johnson, Keane, Pasley,

and Zavala received a similar interrogatory that requests they state “whether there have ever been

any Complaints against your (sic) or any Individual Defendant.” (Doc. 117, 11.) Defendants

objected to Plaintiff’s Interrogatory 3 because it is overbroad in time and scope, irrelevant, and not

proportional to the needs of this case. (Docs. 108-2, 12; 108-3, 3 & 18.) Defendants also objected

to this Interrogatory because it is unduly burdensome. Plaintiff defined the term “Complaints” as:

       “Complaint” shall refer to any complaint, grievance, lawsuit, or criticism relating
       in any manner to the job performance of any Defendant, regardless of the
       disposition of any resulting inquiry or investigation (e.g. (un)sustained,
       (un)founded, or any other disposition). This includes but is not limited to any
       personnel or disciplinary matters, any formal or informal, written or unwritten
       grievances, and any legal proceedings.

       (Doc. 117, 10.) As defined and written, Defendants cannot provide a complete response to

Interrogatory 3. As described in their objections, grievances are maintained in each offender’s

individual master file and searching for all grievances concerning the individual defendants would

pose an undue burden. (Docs. 108-2, 12; 108-3, 3 & 18.) To find and identify every grievance ever

                                              Page 4 of 9
        3:17-cv-03279-SEM-TSH # 118                    Page 5 of 9


written by any inmate of the Illinois Department of Corrections for the twenty-six defendants

represented by the undersigned, Laura Jackson, Erik Kohlrus, and Amy Rude (in total, the 29

individual defendants), would result in an exhaustive search of the master files of every inmate in

the custody of the IDOC from the start date of the defendant with the most seniority. Such a search

would be impossible and, therefore, pose an undue burden on Defendants.

        Magistrate Judge Schanzle-Haskins sustained Defendants’ objection in part and ordered

Defendants to identify Complaints against each Individual Defendant made from December 4,

2010,1 to December 31, 2015, which involve: (1) sexual activity with inmates at Logan, or (2)

retaliation against inmates at Logan for reporting sexual assault. (Doc. 117, 12–13.) The individual

defendants can identify grievances against them to the extent they have personal knowledge of any

responsive grievances. However, Defendants cannot conduct an exhaustive search of every inmate

master file to identify grievances that concern any of the individual defendants2 and then determine

whether those grievances concern sexual activity with inmates at Logan or retaliation against

inmates at Logan for reporting sexual assault. Logan Correctional Center has a reported total

population of 1,659 offenders, with an operational capacity of 2,284 offenders, and serves as a

reception and classification center for incoming IDOC offenders. See Logan Correctional Center,

IDOC, https://www2.illinois.gov/idoc/facilities/Pages/logancorrectionalcenter.aspx (last visited

Feb. 12, 2019). To comply with Plaintiff’s Interrogatory 3 as modified by Magistrate Judge

Schanzle-Haskins, Defendants would need to: (1) identify every inmate that resided at Logan

Correctional Center from December 4, 2010, to December 31, 2015; (2) locate and collect each of



1
  The timeline for this interrogatory also poses issues. On information and belief, Logan Correctional Center housed
male offenders until March of 2013 when it was changed to house only female offenders.
2
  The parties have agreed to stay discovery concerning Defendants Woolfolk, Mitchey, Barry, Lemon, Whelton,
Rivera, Roberts, Davis, Sapp, Billington, Kearney, and Ahart, and it is believed these defendants may be removed
from this lawsuit. However, even with this limitation, Defendants would need to search this unknown number of
master files for grievances mentioning any of the 17 remaining individual defendants.
                                                       Page 5 of 9
       3:17-cv-03279-SEM-TSH # 118              Page 6 of 9


these inmates’ master files; and (3) review all of the grievances in these files. This task is nearly

impossible and would, therefore, pose an undue burden on Defendants. The Court should sustain

Defendants objections and modify Magistrate Judge Schanzle-Haskins’s Order to not require

Defendants to search for all of these grievances.

   3. The Impossibility of Request 22

       Magistrate Judge Schanzle-Haskins’s Order is also erroneous because it imposes an undue

burden on Defendants to respond to Plaintiff’s Request 22 of Plaintiff’s requests for production of

documents. Request 22 asks for:

       All Complaints relating to an allegation of unwanted sexual contact (e.g., rape,
       sexual assault) by a correctional officer against an inmate, where such Complaint
       was made at any time between December 1, 2010 through December 31, 2015. This
       request includes but is not limited to documents that reflect (a) whether the
       Complaints were investigated, and if so, by whom ; and (b) the disposition of any
       such investigation, whether ultimately deemed (un)sustained, (un)founded, or any
       other finding.

(Doc. 117, 26.) Plaintiff’s definition of Complaint as defined above also applies to this Request.

As with Plaintiff’s interrogatories requesting similar information, Defendants objected to Request

22 because it is vague, is overbroad in time and scope, seeks irrelevant information, and is unduly

burdensome. (Doc. 108-4, 12–13.) Magistrate Judge Schanzle-Haskins sustained Defendants’

objections in part and limited the request to complaints of unwanted sexual contact by a

correctional officer on an inmate at Logan Correctional Center from December 1, 2010, to

December 31, 2015. (Doc. 117, 26.) It is not clear that Magistrate Judge Schanzle-Haskins

considered Defendants’ objection that this request is unduly burdensome. As discussed above,

Defendants cannot comply with this request as it concerns grievances stored in individual inmate

master files. Defendants request the Court sustain their objection to Request 22 and modify

Magistrate Judge Schanzle-Haskins’s Order to not require Defendants to search for and produce

grievances from individual master files.
                                             Page 6 of 9
       3:17-cv-03279-SEM-TSH # 118              Page 7 of 9


   4. Production of Non-Party Protected Medical and Mental Health Information

       In addition to the objections discussed above, Defendants also objected to Plaintiff’s

Request 22 because it seeks protected information of other offenders who are not parties to this

lawsuit. (Doc. 108-4, 12 & 13.) This Request, as modified by the Court, requires Defendants to

produce complaints by other offenders which allege they were the victim of unwanted sexual

contact. This necessarily requires Defendants to produce medical and mental health information

of non-parties. As an example, this case concerns Plaintiff making a report of sexual contact to her

medical provider. (Doc. 14, 10.) Such a report would necessarily fall within the definition of

Request 22 and would be produced by Defendants. The effect on Plaintiff is minimized because

she chose to bring this lawsuit and because her medical and mental health information is protected

by the Court’s protective order. (Doc. 104.) It is not clear from the face of the protective order that

non-parties’ information is covered. (Doc. 103, 3) (defining protected health information as

Plaintiff’s medical and mental health information). Further, for Defendants to comply with

Plaintiff’s Request 22, Defendants would need to produce some of the most intimate details of the

lives of offenders who claim to be the victim of unwanted sexual contact. This could mean

production of medical and mental health information that was given in confidence by offenders

who did not choose for this information to be disclosed to Plaintiff, defendants, or the attorneys of

record. Further, Defendants are concerned about the chilling effect that could result from

disclosing this information. See, e.g., Surratt v. Walker, 2010 WL 2670895, *2 (C.D. Ill. Jul. 2,

2010) (denying motion to compel subpoena request for “investigative files, grievances, reports,

log records or lists of inmates who reported sexual assault or harassment by officers or staff”

because disclosure of inmate names would “invite repercussions, or it would at least create in the

inmates fear of such repercussions” and “discourage inmates from coming forward.”). Given these



                                              Page 7 of 9
       3:17-cv-03279-SEM-TSH # 118            Page 8 of 9


concerns, the Court should sustain Defendants’ objection and modify Magistrate Judge Schanzle-

Haskins’s Order to not require production of protected health information of non-parties.

       WHEREFORE, for the above reasons, Defendants respectfully request this honorable

Court sustain their objections to Magistrate Judge Schanzle-Haskins’s January 29, 2019 Order and

modify the Order as requested herein.

                                                 Respectfully submitted,

                                                 Alex Adams, et al.,

                                                     Defendants,

                                                 Kwame Raoul, Illinois Attorney General,
Jeremy C. Tyrrell, #6321649
Assistant Attorney General                           Attorney for Defendants,
500 South Second Street
Springfield, Illinois 62701
(217) 785-4555 Phone                             By: s/Jeremy C. Tyrrell
(217) 524-5091 Fax                                   Jeremy C. Tyrrell
E-mail: jtyrrell@atg.state.il.us                     Assistant Attorney General




                                            Page 8 of 9
      3:17-cv-03279-SEM-TSH # 118              Page 9 of 9



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF ILLINOIS
                             SPRINGFIELD DIVISION

JACQUELINE FARRIS,                         )
                                           )
       Plaintiff,                          )
                                           )
       -vs-                                )        No. 17-3279-SEM-TSH
                                           )
ERIC KOHL, et al.,                         )
                                           )
       Defendants.                         )

                              CERTIFICATE OF SERVICE

        I hereby certify that on February 12, 2019, the foregoing document, Objection and
Memorandum of Law to the Magistrate Judge’s January 29, 2019 Order, was electronically filed
with the Clerk of Court using the CM/ECF system which will send notification of such filing to
the following:

                            Adair Crosley           adair@loevy.com
                            Julie Marie Goodwin     julie@loevy.com
                            Sarah Grady             sarah@loevy.com
                            Sara Mayo Vig           sara@vig-law.com
                            Karen L. McNaught       kmcnaught@cassiday.com

                                                    Respectfully Submitted,

                                                     s/Jeremy C. Tyrrell
                                                    Jeremy C. Tyrrell, #6321649
                                                    Assistant Attorney General
                                                    500 South Second Street
                                                    Springfield, Illinois 62701
                                                    (217) 785-4555 Phone
                                                    (217) 524-5091 Fax
                                                    E-Mail: jtyrrell@atg.state.il.us




                                          Page 9 of 9
